Name: 87/363/EEC: Commission Decision of 26 June 1987 concerning animal health conditions and veterinary certification for imports of fresh meat from Chile
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-07-15

 Avis juridique important|31987D036387/363/EEC: Commission Decision of 26 June 1987 concerning animal health conditions and veterinary certification for imports of fresh meat from Chile Official Journal L 194 , 15/07/1987 P. 0035 - 0044*****COMMISSION DECISION of 26 June 1987 concerning animal health conditions and veterinary certification for imports of fresh meat from Chile (87/363/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 16 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Chile were established by Commission Decision 85/487/EEC (3); Whereas outbreaks of foot-and-mouth disease occurred in several regions of Chile during the months of March and April 1987; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize importation of the following categories of fresh meat from Chile: (a) deboned fresh meat of bovine animals, sheep and goats, excluding offals, from which have been removed the major accessible lymphatic glands, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of bovine animals, sheep and goats born, reared and slaughtered in the XIIth region of Chile, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment; (c) fresh meat of domestic solipeds conforming to the guarantees laid down in the animal health certificate in accordance with Annex C, which must accompany the consignment; (d) in addition to the offals which may be imported under point (b), offals of bovine animals, sheep and goats, conforming to the guarantees laid down in the animal health certificate in accordance with Annex D, which must accompany the consignment. 2. Member States shall not authorize importation of categories of fresh meat from Chile other than those referred to in paragraph 1. Article 2 1. Until adoption by the Council of rules concerning the control and eradication of foot-and-mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease: (a) Denmark, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of deboned fresh meat of bovine animals, sheep and goats as referred to under Article 1 (1) (a), fresh meat of bovine animals, sheep and goats as referred to under Article 1 (1) (b), and offals as referred to under Article 1 (1) (d), continue to require additional conditions currently in force, which must be at least as strict as those which it applies in intra-Community trade. 2. The United Kingdom shall immediately inform the Commission of the additional conditions currently in force. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 4 Decision 85/487/EEC is hereby repealed. Article 5 This Decision is addressed to the Member States. Done at Brussels, 26 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 293, 5. 11. 1985, p. 14. ANNEX A ANIMAL HEALTH CERTIFICATE for deboned fresh meat (1) of bovine animals, sheep and goats, excluding offals, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Chile Ministry: Department: Reference: (Optional) I. Identification of meat: Meat of: (Animal species) Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the deboned fresh meat described above is obtained from: - animals which have remained in the territory of Chile for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of the Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the deboned meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the deboned fresh meat described above originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours before the bones were removed. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption, in application of Article 19 (a) of Directive 72/462/EEC. (3) Only deboned fresh meat from bovine animals, sheep and goats from which all the bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, sheep and goats, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Chile, XIIth region Ministry: Department: Reference: (Optional) I. Identification of meat: Meat (3) of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals born, reared and slaughtered in the XIIth region of Chile, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of the Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption, in application of Article 19 (a) of Directive 72/462/EEC. (3) Importation of fresh meat of bovine animals, sheep and goats is only authorized when originating from animals born, reared and slaughtered in the XIIth region of Chile. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Chile Ministry: Department: Reference: (Optional) I. Identification of meat: Meat of domestic solipeds: Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Chile for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption, in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX D ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals, sheep and goats intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Chile Ministry: Department: References: (Optional) I. Identification of offal: Offal of: (Animal species) Nature of offals: Nature of packaging: Number of packages: Net weight: II. Origin of offal: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of offal: The offal will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - animals which have remained in the territory of Chile for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of the Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease, - in the case of offals from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at a room temperature of more than + 2 °C for at least 24 hours; 4. (4). Done at , on Seal (Signature of official veterinarian) (1) Only offals of bovine animals, sheep and goats are authorized for importation. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption, in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (4) Additional conditions required by the United Kingdom.